17-2849-cv
Ronnie Van Zant, Inc. v. Artimus Pyle


                               UNITED STATES COURT OF APPEALS 
                                               
                                   FOR THE SECOND CIRCUIT 
         
                                                    August Term 2017 
                                                                   
         Argued:  May 10, 2018                                              Decided:  October 10, 2018 
                                                                   
                                                    Docket No. 17‐2849 
                                                                   
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ 
                    
RONNIE VAN ZANT, INC., GARY R. ROSSINGTON,  
JOHNNY VAN ZANT, BARBARA HOUSTON, as the  
Trustee of the Allen Collins Trust, ALICIA RAPP, as 
the Personal Representative of the Estate of Steven 
Gaines, CORINNA GAINES BIEMILLER, as the  
Personal Representative of the Estate of Steven  
Gaines, 
 
                   Plaintiffs – Appellees, 
                                                          
                                      v. 
                                                          
CLEOPATRA RECORDS, INC, CLEOPATRA FILMS,  
a division of Cleopatra Records, Inc, 
 
                   Defendants – Appellants,1 
          
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ 
 
Before:  NEWMAN, HALL, and CARNEY, Circuit Judges. 
                                                                    
        1 The Clerk is requested to change the official caption as above.  


                                                         1 
         
        
       Appeal from the September 13, 2017, judgment and permanent injunction 

of  the  District  Court  for  the  Southern  District  of  New  York  (Robert  W.  Sweet, 

District Judge), enjoining the release of a movie for alleged violation of a consent 

decree settling a suit between private parties. 

       Judgment reversed and injunction vacated because the terms of the consent 

decree,  which  were  implemented  by  the  District  Court’s  injunction,  are 

inconsistent,  or  at  least  insufficiently  precise,  to  support  the  injunction.  Judge 

Newman, with whom Judge Hall joins, concurs with a separate opinion. 

        
                                   Evan  M.  Mandel,  (Rishi  Bhandari,  on  the  brief), 
                                         Mandel  Bhandari  LLP,  New  York,  NY,  for 
                                         Defendants‐Appellants  Cleopatra  Records, 
                                         Inc. and Cleopatra Films. 
                                    
                                   Richard  G.  Haddad,  (Sandor  Frankel,  Pauline 
                                         McTernan,  on  the  brief),  Otterbourg  P.C., 
                                         New  York,  NY,  for  Plaintiffs‐Appellees 
                                         Ronnie Van Zant, Inc., Gary R. Rossington, 
                                         Johnny  Van  Zant,  Barbara  Houston,  Alicia 
                                         Rapp, and Corinna Gaines Biemiller. 
                                    
                                   (Nathan Siegel, L. Danielle Toaltoan, Davis Wright 
                                         Tremaine  LLP,  New  York,  NY,  for  amici 
                                         curiae  A&E  Television  Networks,  LLC, 
                                         Home Box Office, Inc., Metro‐Goldwyn‐Mayer 
                                         Studios  Inc.,  NBCUniversal  Media,  LLC, 
                                         Paramount  Pictures  Corporation,  Sony 


                                                 2 
        
                                      Pictures  Entertainment  Inc.,  Twentieth 
                                      Century  Fox  Film  Corporation,  Univision 
                                      Communications  Inc.,  and  Warner  Bros. 
                                      Entertainment  Inc.,  in  support  of 
                                      Defendants‐Appellants.) 
                                
                               (Bruce  D.  Brown,  Gregg  P.  Leslie,  Caitlin  Vogus, 
                                     The  Reporters  Committee  for  Freedom  of 
                                     the Press, Washington, D.C., for amici curiae 
                                     The  Reporters  Committee  for  Freedom  of 
                                     the  Press,  American  Society  of  News 
                                     Editors,  The  Associated  Press  Media 
                                     Editors,  Association  of  Alternative 
                                     Newsmedia,  The  Association  of  American 
                                     Publishers,  Inc.,  Discovery  Communications  LLC, 
                                     Dow  Jones  &  Company,  Inc.,  First 
                                     Amendment  Coalition,  First  Look  Media 
                                     Works,  Inc.,  The  International  Documentary 
                                     Association,  The  Investigative  Reporting 
                                     Workshop,  MPA  –  The  Association  of 
                                     Magazine            Media,      National     Press 
                                     Photographers  Association,  and  The  Tully 
                                     Center  for  Free  Speech,  in  support  of 
                                     Defendants‐Appellants.) 
       

PER CURIAM: 

      This appeal presents the issue of whether the release of a movie will violate 

the provisions of a consent order that settled a lawsuit between private parties. 

This issue arises on an appeal by Defendants‐Appellants Cleopatra Records, Inc. 

and  Cleopatra  Films  (together,  “Cleopatra”)  from  the  September  13,  2017, 



                                            3 
       
judgment and permanent injunction of the District Court for the Southern District 

of New York (Robert W. Sweet, District Judge). See Van Zant, Inc. v. Pyle, 270 F. 

Supp. 3d 656 (S.D.N.Y. 2017). The consent order settled a suit brought in 1988 by 

Judith  Van  Zant  Jenness  (“Judith”),  then  known  as  Judith  Van  Zant  Grondin, 

against  past  and  then  present  members  of  the  rock  band  known  as  Lynyrd 

Skynyrd. See Grondin v. Rossington, 690 F. Supp. 200 (S.D.N.Y. 1988). The 1988 suit 

sought  to  clarify  each  party’s  rights  with  respect  to  use  of  the  name  “Lynyrd 

Skynyrd” and their rights, among other things, to make films about the band and 

their own lives.  

      We conclude that the terms of the Consent Order are inconsistent, or at least 

insufficiently  precise,  to  support  an  injunction,  and  we  therefore  reverse  the 

judgment of the District Court and vacate the injunction. 

                                      Background 

      The Lynyrd Skynyrd band. Lynyrd Skynyrd was a rock band founded in the 

1960s by Ronnie Van Zant (“Ronnie”), Gary R. Rossington, and Allen Collins. “The 

name Lynyrd Skynyrd was chosen as a spoof on the name of their high school gym 

teacher and is pronounced [as if it were spelled] Leonard Skinnerd.” Grondin v. 

Rossington,  690  F.  Supp.  200,  202  (S.D.N.Y.  1988).  Artimus  Pyle,  an  individual 



                                                4 
       
critical to the issues in the pending appeal, joined the band as a drummer in 1975. 

Ronnie  led  the  band,  was  lead  singer,  and  wrote  50  percent  of  the  songs.  On 

October 20, 1977, an airplane carrying the band members crashed in Mississippi. 

Ronnie, Steven Gaines, Gaines’ sister, and several others died. Pyle, Rossington, 

and Collins survived. 

       After  the  plane  crash,  Judith,  Ronnie’s  widow,  Rossington,  and  Collins 

entered into what they called a “blood oath” (the “Oath”), promising “never to use 

the name Lynyrd Skynyrd again.” See Grondin, 690 F. Supp. at 202. The Oath was 

respected for 10 years. 

       In 1987, the surviving band members embarked on a tribute tour to Lynyrd 

Skynyrd. Judith took issue with their use of the band’s name and sued them in the 

Southern District. This was the Grondin case, which ended with the Consent Order 

at issue on this appeal. 

       The  Consent  Order.  The  Consent  Order  restricts  how  the  parties  to  the 

Grondin lawsuit, including Pyle, can use, among other things, the name Lynyrd 

Skynyrd,  biographical  material  of  Van  Zant,  and  the  history  of  the  Lynyrd 

Skynyrd  band,  but  permits  the  parties,  among  other  things,  to  exploit  their  life 

stories and portray their experiences with the band in movies. We set forth below 



                                                 5 
        
and analyze the key language of the parties’ settlement agreement, which was so‐

ordered by the District Court and became the Consent Order we consider here as 

the basis for the District Court’s injunction. 

      The  film.  Cleopatra  Records,  Inc.,  founded  and  co‐owned  by  Brian  Perera 

(“Perera”), is a Los Angeles‐based independent recording label. Sometime after its 

formation,  Cleopatra  Records  entered  the  film  business.  In  early  2016  Perera 

decided  to  make  a  film  about  Lynyrd  Skynyrd  and  the  1977  plane  crash  (the 

“Film”). Ultimately, Pyle signed a contract with Cleopatra Records, Inc., in which 

he and Cleopatra Records agreed to the following: 

    Pyle would be entitled to 5 percent of the Film’s net receipts; 

    The  Film  would  be  “based  on  the  story  of  Lynyrd  Skynyrd’s  1977  plane 
     crash  and  the  events  surrounding  it”  and  would  be  “told  through  the 
     recollections and life experiences of” Pyle; 

    Pyle  would  narrate  the  Film,  participate  in  on‐camera  interviews  for  the 
     Film’s bonus materials, contribute an original song to the Film’s score, and 
     have a cameo appearance in the Film; and 

    Pyle would receive a “Consultant” or “Co‐Producer” credit in the Film. 

Joint App’x 2332‐33. 

          Plaintiffs’ cease and desist letter. In July  2016, after learning of the Film from 

press releases, the Plaintiffs sent a cease and desist letter informing Cleopatra that 

it was “not authorized to make a film which either purports to be or is about the 


                                                  6 
       
history  of  the  Band,  in  whole  or  in  part  [and]  not  authorized  to  use  the  name, 

likeness,  portrait,  picture  or  biographical  material  of  Rossington,  Van  Zant  or 

Gaines in any manner.” Joint App’x 2164. The Plaintiffs requested a copy of the 

script and said that if it proved to be the life story of Pyle and was “in no way a 

history of the Band,” they might reevaluate their position. Id. 

       Cleopatra  responded  by  requesting  a  copy  of  the  Consent  Order  and 

asserting that it was not subject to any agreement with Plaintiffs and that it had “a 

First  Amendment  right  to  produce  and  distribute  a  dramatic  film  depicting, 

describing, and/or based upon true, historical events, as it sees fit.” Id. at 2424. In 

the month following its response, Cleopatra also inquired of Judith whether she 

had any interest in participating in the Film, but that inquiry petered out without 

a firm reply. 

       The Film’s final script. The District Court observed that the “Film’s final script 

focuses  principally  on  Pyle,  his  relationship  with  the  Lynyrd  Skynyrd  band 

members,  particularly  Van  Zant,  and  events  during  and  immediately  following 

the 1977 plane crash.” SPA 17. It noted that the script included scenes of the band 

performing at a concert, scenes of the band “cavorting,” flashbacks of when Pyle 

met  and  joined  the  band,  and  scenes  preceding,  during,  and  subsequent  to  the 



                                                 7 
        
plane crash. Pyle himself described the Film as “a compression of – of our life as a 

band.” SPA 17. He also described it as “MY story – [the Film] is not just about the 

plane  crash  but  also  about  my  personal  relationship  with  the  genius  that  was 

Ronnie  Van  Zant,  whom  I  loved  like  a  brother  and  still  miss  to  this  day.”  Joint 

App’x 2341.  

       Ultimately, the District Court found that the Film is a “film about Lynyrd 

Skynyrd,”  and  based  its  finding  on  the  following:  the  script;  the  factual 

information provided by Pyle; the draft titles for the Film that all “evoke[d] the 

Lynyrd Skynyrd legacy,” and the Court’s finding that Perera was an unreliable 

witness who appeared to be attempting to evade rather than abide by the Consent 

Order. Van Zant, 270 F. Supp. 3d at 667. 

       The Plaintiffs’ lawsuit.  In April 2017, the Plaintiffs averred, they learned from 

a  news  article  that  Cleopatra  had  gone  forward  with  the  Film,  titled  “Street 

Survivors: The True Story of the Lynyrd Skynyrd Plane Crash.”2 Id. Filming had 

begun that month, and principal photography was completed in mid‐May 2017. 

The Plaintiffs initiated the instant action on May 5, 2017. By that date, Cleopatra 

had spent approximately $1.2 million on the Film. 



                                                                   
       2    “Street Survivors” is the name of a Lynyrd Skynyrd album. 
                                                                      8 
        
       On August 23, 2017, the District Court ruled that the Plaintiffs were entitled 

to a permanent injunction prohibiting distribution of the Film and other related 

activities. It reasoned that because (1) Pyle, as a signatory to the Consent Order, 

was bound by its restrictions; (2) Cleopatra was likewise bound by the Consent 

Order,  despite  being  a  non‐signatory,  because  it  had  acted  “in  concert  or 

participation” with Pyle to produce the Film; and (3) the Film violated the Consent 

Order.  Van  Zant,  270  F.  Supp.  3d  at  672‐76.  The  District  Court  dismissed  the 

Plaintiffs’ request for a permanent injunction against Pyle individually because he 

had no possession of or legal rights to the Film.3 Finally, the District Court found 

that the Plaintiffs were entitled to reasonable attorneys’ fees.  

       The District Court entered the injunction against Cleopatra and others on 

September 13, 2017, and awarded judgment to the Plaintiffs against Cleopatra and 

Pyle,  jointly  and  severally,  for  attorneys’  fees  and  costs  in  the  amount  of 

$632,110.91 plus any additional fees and costs incurred after July 31, 2017, but not 

yet billed. 

                                                                      Discussion 




                                                                   
       3 By the time of the District Court’s August ruling, Pyle had relinquished his rights 
to a percentage of the Film’s revenues. 
                                                                             9 
        
      The  Defendants,  Appellants  here,  supported  by  several  journalism  and 

entertainment organizations, see this case as a classic First Amendment violation 

involving an unlawful prior restraint. It is not. No government entity has obtained 

a court order to prevent the making or release of the Film, as occurred in Joseph 

Burstyn, Inc. v. Wilson, 343 U.S. 495 (1952), nor does this case involve a claim of 

defamation  or  invasion  of  privacy  as  to  which  the  First  Amendment  imposes 

special requirements, see New York Times Co. v. Sullivan, 376 U.S. 254, 279‐80 (1964) 

(First Amendment requires actual malice standard to be applied to public official’s 

libel claim); Meeropol v. Nizer, 560 F.2d 1061, 1066 (2d Cir. 1977) (First Amendment 

requires  reckless‐disregard‐of‐truth  standard  to  be  applied  to  public  figure’s 

invasion of privacy claim). Nevertheless, this case implicates free speech concerns, 

and  two  circumstances  counsel  caution  in  permitting  an  expressive  work  to  be 

enjoined, at least outside the context of copyright law where “copyright’s built‐in 

free  speech  safeguards  are  generally  adequate  to  address”  First  Amendment 

concerns. See Eldred v. Ashcroft, 537 U.S. 186, 221 (2003). 

      First, even though the injunction here has allegedly been imposed as a result 

of private contract rather than government censorship, it nonetheless restrains the 

viewing of an expressive work prior to its public availability, and courts should 



                                              10 
       
always  be  hesitant  to  approve  such  an  injunction.  “Any  prior  restraint  on 

expression  comes  to  [the  Supreme]  Court with a  heavy  presumption  against its 

constitutional validity.” Organization for a Better Austin v. Keefe, 402 U.S. 415, 419 

(1971)  (internal  citations  and  quotation  marks  omitted);  see  Melville  Nimmer, 

Nimmer on Freedom of Speech § 4.03, p. 4‐14 (1984) (“[P]ermanent injunctions . . . 

are classic examples of prior restraints.”). 

      Second,  although  parties  are  free  to  limit  by  contract  publication  rights 

otherwise  available,  see  Democratic  National  Committee  v.  Republican  National 

Committee, 673 F.3d 192, 204‐07 (3d Cir. 2012); Erie Telecommunications, Inc. v. City 

of Erie, Pa., 853 F.2d 1084, 1096 (3d Cir. 1988), the injunction in this case restricts 

the actions of an entity that was not a party to the contract that is alleged to be the 

source of the restriction. Cleopatra did not sign the Consent Order. The Order was 

sealed when entered, although Cleopatra became aware of its existence before it 

had spent any significant amount of money to make the Film. The District Court 

applied the Consent Order to Cleopatra because of its relationship with Pyle, who 

was a party to the Order. 

      Of  course,  an  injunction  may  be  applied  to  an  entity  that  acts  “in  active 

concert or participation” with anyone bound by the injunction, see Fed. R. Civ. P. 



                                                11 
       
65(d)(2)(C), and in some circumstances the All‐Writs Act, 28 U.S.C. § 1651,  may 

be  used  to  prevent  an  entity  from  acting  to  interfere  with  an  injunction,  see 

Pennsylvania Bureau of Corrections v. United States Marshals Service, 474 U.S. 34, 40 

(1985); Ass’n for Retarded Children of Connecticut, Inc. v. Thorne, 30 F.3d 367, 369 (2d 

Cir. 1994).4 However, the application of an injunction to an entity that contracts 

with someone arguably bound by its terms in order to prepare an expressive work 

such as a movie raises serious concerns not present in the typical Rule 65(d)(2)(C)  

situation. 

       These  considerations  oblige  us  to  examine  with  care  the  terms  of  the 

Consent Order alleged to have been violated. The key provision is section 3, the 

relevant terms of which provide:  

              3. Each of the Individual Defendants . . . shall have the right to 
       exploit his . . . own respective life story in any manner or medium, 
       including . . . [a] motion picture[] . . . . In such connection, each of the 
       foregoing  shall  have  the  right  to  refer  to  “Lynyrd  Skynyrd”  and 
       related  matters  and  to  describe  and  portray  his  experience(s)  with 
       “Lynyrd  Skynyrd;”  provided  that  no  such  exploitation  of  life  story 
       rights  is  authorized  which  purports  to  be  a  history  of  the  “Lynyrd 
       Skynyrd”  band,  as  opposed  to  the  life  story  of  the  applicable 
       individual. 
               
Joint App’x 40‐41. 
 
                                                                   
        The District Court noted that “[a] court’s power to enforce provisions of consent 
       4

orders comes principally from the All Writs Act.” Van Zant, 270 F. Supp. 3d at 673. 
                                                                      12 
        
       Injunctions must “be specific and definite enough to apprise those within its 

scope of the conduct that is being proscribed.” In re Baldwin‐United Corp., 770 F.2d 

328,  339  (2d  Cir.  1985)  (internal  citation  omitted).  As  the  Supreme  Court  has 

observed,  “Since  an  injunctive  order  prohibits  conduct  under  threat  of  judicial 

punishment, basic fairness requires that those enjoined receive explicit notice of 

precisely what conduct is outlawed.” Schmidt v. Lessard, 414 U.S. 473, 476 (1974).  

       An initial, and ultimately dispositive, question on this appeal is whether the 

terms of the Consent Order, implemented by the District Court’s injunction, are 

inconsistent,  or  at  least  insufficiently  specific,  and  hence  unenforceable  because 

they permit what they also appear to prohibit. Pyle is permitted to make a movie 

that describes his experiences with Lynyrd Skynyrd and to refer to the band, but 

he may not make a movie that is a history of the band. 

       The script for the movie that Cleopatra has been enjoined from distributing 

illustrates the inconsistency, or at least the insufficient specificity, of the terms of 

the Consent Order. The script tells the story of the plane crash in which Ronnie 

and other members of the band were killed and from which Pyle walked away. 

That crash is part of the “history” of the band, but it is also an “experience” of Pyle 

with the band, likely his most important experience. Provisions of a consent decree 



                                                13 
        
that  both  prohibit  a  movie  about  such  a  history  and  also  permit  a  movie  about 

such an experience are sufficiently inconsistent, or at least insufficiently specific, 

to support an injunction. 

       We recognize that sections 4 and 5 impose restrictions in addition to those 

imposed  by  section  3.  Echoing  the  proviso  of  section  3,  section  4  prohibits 

“exploitation  in  whole  or  in  part  of  the  history  of  the  Lynyrd  Skynyrd  band 

without the prior written approval of Rossington, Collins and [Ronnie’s] Estate.” 

Section  5  prohibits  “use  of  the  name,  likeness,  portrait,  picture,  or  biographical 

material” of Ronnie or Gaines with certain exceptions. These provisions may well 

impose restrictions on activities other than those explicitly permitted by section 3, 

but they cannot be interpreted to prohibit what section 3 explicitly permits. 


                                        Conclusion 

       The judgment of the District Court is reversed, and the injunction is vacated. 

Reversal of the judgment necessarily vacates the award of attorney’s fees. 

 

 




                                                 14 
        
17-2849-cv
Ronnie Van Zant, Inc. v. Artimus Pyle
 

JON  O.  NEWMAN, Circuit Judge, with whom PETER W. HALL, Circuit Judge, 

joins, concurring: 

        I join the Court’s opinion holding that the provisions of the Consent Order 

on  which  the  District  Court’s  injunction  is  based  are  inconsistent,  or  at  least 

insufficiently precise, to support an injunction. I write separately to explain why I 

believe the injunction must be vacated for the additional reason that the script for 

the movie in question reveals that the movie would not exceed the authority that 

the consent decree explicitly gives to Artimus Pyle and therefore to Cleopatra. 

        Section 3 of the Consent Order provides:  

              “Each of the Individual Defendants . . . shall have the right to 
       exploit his . . . own respective life story in any manner or medium, 
       including . . . [a] motion picture[] [and] shall have the right to refer to 
       “Lynyrd Skynyrd” and related matters and to describe and portray his 
       experience(s)  with  “Lynyrd  Skynyrd;”  provided  that  no  such 
       exploitation of life story rights is authorized which purports to be a 
       history of the “Lynyrd Skynyrd” band, as opposed to the life story of 
       the applicable individual.” 
        
Joint App’x 40‐41 (emphases added). 




                                                1 
         
After examining a script for the movie,1 I believe that the movie will “describe and 

portray”  a  major  “experience”  that  Pyle  had  with  the  band—the  events  before, 

during, and after the plane crash that killed members of the band and from which 

Pyle emerged alive—and that the movie will not be a “history” of the band. The 

Supreme Court has noted that “where a speech case has . . . been tried in a federal 

court, . . . we are obliged to make a fresh examination of crucial facts.” Hurley v. 

Irish‐American Gay, Lesbian & Bisexual Group of Boston, 515 U.S. 557, 567 (1995). 

       Plaintiffs’ exhibit No. 13 is a script of 108 pages. A page‐by‐page analysis of 

this script is set forth in the margin.2 This analysis reveals that six pages (2‐4, 7‐8, 

                                                                   
       1  The parties did not place in the record any version of the movie itself. The parties 
agreed  at  oral  argument  that  there  are  no  significant  differences  among  the  various 
versions of the script. 
         
        2 1: Pyle (referred to as “Artimus,” his first name) says, “[T]his is my story.” 

2‐4: Scene of band playing. 
5: Band playing, focusing on Pyle. 
6. Same scene, with Pyle leaving the stage and breaking up a fight. 
7‐8: Same scene plus green room. 
9 (1st half): Green room, focusing on Pyle. 
9 (2d half)‐10: On a staircase, Pyle encounters a drunk fan. 
11 (1st half): Pyle breaks up a fight. 
11 (2d half)‐19 (1st half): Hotel room, band members, focusing on Pyle and Ronnie. 
19 (2d half)‐20: Pyle’s hotel room. 
20 (bottom of page)‐21 (first half): Columbia records phone call re chartering a plane. 
21 (2d half)‐22: Tarmac, Pyle and others see a plane coming in. 
23‐30 (1st half): Cabin and cockpit of plane, with band members, including Pyle; plane 
lands. 
30 (2d half)‐32 (1st half): Tarmac, phone call about the plane. 
32 (2d half)‐35 (1st half): Flashback to hotel room, band members welcome Pyle. 
                                                                      2 
        
72 (2d half‐73 (1st half)) show the band without focusing on Pyle, four pages (5, 9, 

11, and 32) show the band but focusing on Pyle, and ninety‐eight pages portray 

experiences from Pyle’s life including his hiring by the band, his interactions with 

                                                                   
35 (2d half)‐36 (1st half): Pyle’s house, Pyle and his wife. 
36 (2d half)‐38 (1st half): Flashback to Pyle’s house where he receives a phone call offering 
him a tryout with the band. 
38 (2d half)‐39: Ballroom where Pyle is playing when he gets a phone call hiring him. 
40‐42  (1st  half):  Flashback  to  Pyle  driving  to  meet  the  band,  returning  to  pick  up  his 
drums, arriving at ballroom. 
42  (2d  half)‐46  (1st  half):  Interior  and  exterior  of  Pyle’s  house,  interior  of  Pyle’s  car 
including conversation about reentering the plane. 
46 (2d half)‐47 (1st half): Exterior of highway, tarmac, jeep. 
47 (2d half)‐72 (1st half): Tarmac, interior of plane, including cockpit, with Pyle advising 
pilots and passengers as plane encounters trouble. 
72 (2d half)‐73 (1st half): Montage of band members seeing brief scenes of their lives flash 
before their eyes. 
73 (2d half)‐75 (1st half): Plane crashes. 
75 (2d half)‐86 (1st half): Pyle leaving the crashed plane, helping someone off the plane, 
and walking through woods. 
86  (2d  half)‐87  (1st  half):  Pyle  encounters  a  man,  Mote,  who,  apparently  fearing  an 
intruder at nighttime, fires his shotgun at Pyle, wounding him. 
87 (2d half)‐88 (1st half): Mote’s farm, Pyle calling his wife. 
88 (2d half)‐93 (1st half): Outside Mote’s farm where Pyle is rescued. 
93 (2d half)‐95 (1st half): Magnolia Hospital where Pyle is treated. 
95 (2d half): Brief flashback sequence inside plane as plane crashes. 
95 (bottom)‐97 (1st half): Magnolia Hospital, focus on Pyle. 
97 (2d half)‐100 (1st half): Henry Ford Hospital where Pyle visits the other plane crash 
survivors. 
100 (2d half)‐105 (1st half): Pyle returns to scene of crash and is questioned by DEA agents 
who suspect plane carried narcotics. 
105 (2d half)‐106: Magnolia Hospital, focus on Pyle. 
107 (1st half): Pyle playing with his band. 
107 (2d half): Pyle driving. 
108: Graveyard, Pyle voiceover. 
 
  
                                                                      3 
        
his wife, his actions in the plane just prior to the crash, the crash, his escape from 

the crashed plane, his being shot, his hospital treatment, his return to the crash 

scene, his playing with his own band, and finally his voiceover at the graveyard. 

       Clearly, the plane crash and Pyle’s escape from it are a major experience of 

his life. Because the plane was carrying members of the band, two of whom were 

killed,  it  would  have  been  impossible  for  Cleopatra  to  depict  this  experience  of 

Pyle’s without some references to the band. The script does not portray the history 

of the band. It portrays an experience from Pyle’s life, precisely what section 3 of 

the  Consent  Order  explicitly  permits,  and,  in  doing  so,  it  refers  to  the  band,  as 

section 3 also explicitly permits. 

       Applying  the  standard  of  review  appropriate  for  trial  court  findings,  my 

analysis  of  the  script  leaves  me  with  “’the  definite  and  firm  conviction  that  a 

mistake has been committed.’” Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 

573  (1985)  (quoting  United  States  v.  United  States  Gypsum  Co.,  333  U.S.  364,  395 

(1948)).  A  rigorous  application  of  the  Bessemer/Gypsum  standard  of  review  is 

especially  warranted  in  reviewing  fact‐finding  underlying  an  injunction 

prohibiting distribution of a motion picture. See Hurley, 515 U.S. at 567. 

       For these reasons, I concur in the Court’s opinion.  

 
                                                  4